Case 2:20-cv-00127-JRG-RSP Document 1 Filed 04/27/20 Page 1 of 17 PageID #: 1




                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


 ESTECH SYSTEMS, INC.,                                  CIVIL ACTION NO. 2:20-cv-00127

                Plaintiff                               ORIGINAL COMPLAINT FOR PATENT
          v.                                                  INFRINGEMENT

 BBVA USA BANCSHARES, INC.,                                 JURY TRIAL DEMANDED

                Defendant.




               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Estech Systems, Inc. (“Estech” or “Plaintiff”) files this original complaint against

BBVA USA Bancshares Inc., (“Defendant”) alleging, based on its own knowledge as to itself and

its own actions, and based on information and belief as to all other matters, as follows:


                                            PARTIES

     1.        Estech Systems, Inc., is a Texas corporation, with its principal place of business at

3701 East Plano Parkway, Suite 100, Plano, Texas 75074.

     2.        Defendant is a private company incorporated in Texas with its headquarters at 2200

Post Oak Blvd., Houston, TX 77056. Defendant’s registered agent for service is C T Corporation

System, at 1999 Bryan St., Ste. 900, Dallas, TX 75201.


                                JURISDICTION AND VENUE

     3.        This is an action for infringement of United States patents arising under 35 U.S.C.

§§ 271, 281, and 284–85, among others. This Court has subject matter jurisdiction of the action

under 28 U.S.C. § 1331 and § 1338(a).
Case 2:20-cv-00127-JRG-RSP Document 1 Filed 04/27/20 Page 2 of 17 PageID #: 2




      4.        Venue is proper in this district pursuant to 28 U.S.C. §§ 1400(b) and 1391(c).

      5.        Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to due process and/or the Texas Long Arm Statute, due at least to Defendant’s presence

and substantial business in this forum, including (i) at least a portion of the infringements alleged

herein; and/or (ii) regularly doing or soliciting business, engaging in other persistent courses of

conduct, and/or deriving substantial revenue from goods and services provided to individuals in

Texas and in this district.

      6.        Specifically, Defendant intends to do and does business in Texas, directly or

through intermediaries and offers its products and/or services to customers and potential customers

located in Texas, including in this district.

      7.        Defendant maintains a regular and established place of business in this district,

including at 2521 14th St, Plano, TX 75074.


                                       THE TECHNOLOGY

      8.        For more than 30 years, Estech has been a leading U.S.-based provider of end-to-

end business phone solutions. Estech’s Network Operations Center is located in Plano, Texas.

      9.        Since 1987, Estech has sold more than 400,000 solutions to its customers, working

with more than 1500 certified partners nationwide.         Its customers include small and large

businesses across the country.

    10.         Recognizing that business doesn’t get done without communication, Estech

provides powerful products that that are easy and simple to use. Estech’s products are engineered

to make intelligent technology that is intuitive and user-friendly, empowers employee productivity,

and fuels customer satisfaction.




                                                     2
Case 2:20-cv-00127-JRG-RSP Document 1 Filed 04/27/20 Page 3 of 17 PageID #: 3




    11.        Estech’s technology is American-engineered. From its Texas headquarters, Estech

provides a full solutions portfolio of modern business phone systems, including Cloud, Hybrid,

Pure IP, and SIP dial tone products.      Given Estech’s end-to-end product offerings, Estech

customers are empowered to choose the product features they need and want.

    12.        Estech’s products include the most integrated cloud PBX in the market—the award-

winning ESI Cloud PBX; Voice over IP (VoIP) products and systems; and on-premises products.

A cloud-based PBX is a sophisticated telephone exchange system that uses a cloud infrastructure

to provide communication services, such as telephony services.

    13.        Estech cloud-based products have handled billions of call minutes.

    14.        Estech also provides U.S.-based, best-in-class technical support for its customers.

    15.        The patents-in-suit, U.S. Patent Nos. 8,391,298 (the “’298 patent”), 7,068,684 (the

“’684 patent”), and 7,123,699 (the “’699 patent”) (collectively, the “Asserted Patents”), are

generally directed to systems and methods for providing robust, feature-rich communications

systems.


                                            COUNT I

                DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,391,298

    16.        Estech owns all substantial rights, interest, and title in and to the ’298 patent,

including the sole and exclusive right to prosecute this action and enforce the ’298 patent against

infringers, and to collect damages for all relevant times. The United States Patent and Trademark

Office duly issued the ’298 patent on March 5, 2013. A copy of the ’298 patent is attached as

Exhibit A.




                                                    3
Case 2:20-cv-00127-JRG-RSP Document 1 Filed 04/27/20 Page 4 of 17 PageID #: 4




    17.          The ’298 patent describes information processing systems that store a list of phone

numbers and provide those phone numbers to the user of a VoIP telephone. The user can use that

list to dial the telephone number of another user associated with the system.

    18.          The claims of the ’298 patent are not directed to an abstract idea. For example,

claim 1 of the ’298 patent recites a specific arrangement of devices and networking components.

Together those devices and networking components enable a user of a first telecommunications

device to observe a list of a plurality of telecommunications extensions. The list of extensions is

stored in a server within a specific networking configuration, and the user can select to view a

subset of the extensions. Taken as a whole, the claimed inventions of the ’298 patent are not

limited to well-understood, routine, or conventional activity. Rather, the claimed inventions

include inventive components that improve upon the functioning and operation of information

processing systems.

    19.          The written description of the ’298 patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patently distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

    20.          Defendant made, had made, used, imported, provided, supplied, distributed, sold,

or offered for sale products and/or systems, including VoIP telephone systems and networking

equipment utilized by Defendant (“Accused Instrumentalities”).

    21.          The Accused Instrumentalities include local area networks used in conjunction with

VoIP devices, such as telephones, networking equipment, and servers that provide VoIP

functionality.



                                                      4
Case 2:20-cv-00127-JRG-RSP Document 1 Filed 04/27/20 Page 5 of 17 PageID #: 5




    22.        By doing so, Defendant has directly infringed (literally and/or under the doctrine

of equivalents) at least Claim 1 of the ’298 patent. Defendant’s infringement in this regard is

ongoing.

    23.        Defendant has infringed the ’298 patent by making, having made, using, importing,

providing, supplying, distributing, selling, or offering the Accused Instrumentalities for sale.

    24.        Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Plaintiff in an amount that compensates it for such

infringements, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

    25.        Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’928 patent.

    26.        Defendant has also indirectly infringed the ’298 patent by inducing others to

directly infringe the ’298 patent.    Defendant has induced end-users, including Defendant’s

personnel and contractors, to directly infringe (literally and/or under the doctrine of equivalents)

the ’298 patent by making and using the Accused Instrumentalities. Defendant took active steps,

directly and/or through contractual relationships with others, with the specific intent to cause them

to use the Accused Instrumentalities in a manner that infringes one or more claims of the ’298

patent, including, for example, Claim 1 of the ’298 patent. Such steps by Defendant included,

among other things, advising or directing personnel, contractors or end-users to make or use the

Accused Instrumentalities in an infringing manner; advertising and promoting the use of the

Accused Instrumentalities in an infringing manner; and/or distributing instructions that guide users

to use the Accused Instrumentalities in an infringing manner. Defendant is performing these steps,



                                                      5
Case 2:20-cv-00127-JRG-RSP Document 1 Filed 04/27/20 Page 6 of 17 PageID #: 6




which constitute induced infringement with the knowledge of the ’298 patent and with the

knowledge that the induced acts constitute infringement. Defendant is aware that the normal and

customary use of the Accused Instrumentalities by others would infringe the ’298 patent.

Defendant’s inducement is ongoing.

    27.         Defendant has also indirectly infringed by contributing to the infringement of the

’298 patent. Defendant has contributed to the direct infringement of the ’298 patent by its

personnel, contractors, and suppliers. The Accused Instrumentalities have special features that are

specially designed to be used in an infringing way and that have no substantial uses other than

ones that infringe one or more claims of the ’298 patent, including, for example, Claim 1 of the

’298 patent. The special features include, for example, the devices and networking components

recited in Claim 1, including the interrelation between those devices and networking components,

that allow the claimed server to provide a list of extensions and for the user to select to view a

subset of the extensions. The special features constitute a material part of the invention of one or

more of the claims of the ’298 patent and are not staple articles of commerce suitable for substantial

non-infringing use. Defendant’s contributory infringement is ongoing.

    28.         Defendant has knowledge of the ’298 patent at least as of the date when it was

notified of the filing of this action.

    29.         Furthermore, on information and belief, Defendant has a policy or practice of not

reviewing the patents of others (including instructing its employees to not review the patents of

others), and thus has been willfully blind of Plaintiff’s patent rights.

    30.         Defendant’s actions are at least objectively reckless as to the risk of infringing a

valid patent and this objective risk was either known or should have been known by Defendant.




                                                      6
Case 2:20-cv-00127-JRG-RSP Document 1 Filed 04/27/20 Page 7 of 17 PageID #: 7




    31.          Defendant’s direct and indirect infringement of the ’298 patent is, has been, and

continues to be willful, intentional, deliberate, and/or in conscious disregard of Plaintiff’s rights

under the patent.

    32.          Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Estech in an amount that compensates it for such

infringements, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

    33.          Estech has suffered irreparable harm, through its loss of market share and goodwill,

for which there is no adequate remedy at law. Estech has and will continue to suffer this harm by

virtue of Defendant’s infringement of the ’298 patent. Defendant’s actions have interfered with

and will interfere with Estech’s ability to license technology. The balance of hardships favors

Estech’s ability to commercialize its own ideas and technology. The public interest in allowing

Estech to enforce its right to exclude outweighs other public interests, which supports injunctive

relief in this case.


                                             COUNT II

                 DIRECT INFRINGEMENT OF U.S. PATENT NO. 7,068,684

    34.          Estech owns all substantial rights, interest, and title in and to the ’684 patent,

including the sole and exclusive right to prosecute this action and enforce the ’684 patent against

infringers, and to collect damages for all relevant times. The United States Patent and Trademark

Office duly issued the ’684 patent on June 27, 2006. A copy of the ’684 patent is attached as

Exhibit B.




                                                      7
Case 2:20-cv-00127-JRG-RSP Document 1 Filed 04/27/20 Page 8 of 17 PageID #: 8




    35.        The ’684 patent describes information processing systems used to transmit voice

using VoIP technology. A VoIP telephone is used to throttle the amount of data being transferred

from a workstation connected to the VoIP telephone.

    36.        The claims of the ’684 patent are not directed to an abstract idea. For example,

claim 36 of the ’684 patent recites specific steps performed by a specific arrangement of devices

and networking components and operations performed by those components. Together, those

devices and networking components provide quality of service to audio information by throttling

the amount of data being transferred through a VoIP telephony device. Taken as a whole, the

claimed inventions of the ’684 patent are not limited to well-understood, routine, or conventional

activity. Rather, the claimed inventions include inventive components that improve upon the

function and operation of information processing systems.

    37.        The written description of the ’684 patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patently distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

    38.        Defendant made, had made, used, imported, provided, supplied, distributed, sold,

or offered for sale products and/or systems, including VoIP telephone systems and networking

equipment utilized by Defendant (“Accused Instrumentalities”).

    39.        The Accused Instrumentalities include local area networks used in conjunction with

VoIP devices, such as telephones and network-connected devices connected to local area networks

through the VoIP devices.




                                                    8
Case 2:20-cv-00127-JRG-RSP Document 1 Filed 04/27/20 Page 9 of 17 PageID #: 9




    40.        By doing so, Defendant has directly infringed (literally and/or under the doctrine

of equivalents) at least Claim 36 of the ’684 patent. Defendant’s infringement in this regard is

ongoing.

    41.        Defendant has infringed the ’684 patent by making, having made using, importing,

providing, supplying, distributing, selling, or offering the Accused Instrumentalities for sale.

    42.        Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Plaintiff in an amount that adequately compensates it

for such infringements, which by law cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

    43.        Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’684 Patent.

    44.        Defendant has also indirectly infringed the ’684 patent by inducing others to

directly infringe the ’684 patent.    Defendant has induced end-users, including Defendant’s

personnel and contractors, to directly infringe (literally and/or under the doctrine of equivalents)

the ’684 patent by making and using the Accused Instrumentalities. Defendant took active steps,

directly and/or through contractual relationships with others, with the specific intent to cause them

to use the Accused Instrumentalities in a manner that infringes one or more claims of the ’684

patent, including, for example, Claim 36 of the ’684 patent. Such steps by Defendant included,

among other things, advising or directing personnel, contractors or end-users to make or use the

Accused Instrumentalities in an infringing manner; advertising and promoting the use of the

Accused Instrumentalities in an infringing manner; and/or distributing instructions that guide users

to use the Accused Instrumentalities in an infringing manner. Defendant is performing these steps,



                                                     9
Case 2:20-cv-00127-JRG-RSP Document 1 Filed 04/27/20 Page 10 of 17 PageID #: 10




 which constitute induced infringement with the knowledge of the ’684 patent and with the

 knowledge that the induced acts constitute infringement. Defendant is aware that the normal and

 customary use of the Accused Instrumentalities by others would infringe the ’684 patent.

 Defendant’s inducement is ongoing.

     45.         Defendant has also indirectly infringed by contributing to the infringement of the

 ’684 patent. Defendant has contributed to the direct infringement of the ’684 patent by its

 personnel, contractors, and suppliers. The Accused Instrumentalities have special features that are

 specially designed to be used in an infringing way and that have no substantial uses other than

 ones that infringe one or more claims of the ’684 patent, including, for example, Claim 36 of the

 ’684 patent. The special features include, for example, the devices and networking components

 recited in Claim 36, including the interrelation between those devices and networking components,

 that throttle the amount of data being transferred through the telephone. The special features

 constitute a material part of the invention of one or more of the claims of the ’684 patent and are

 not staple articles of commerce suitable for substantial non-infringing use.           Defendant’s

 contributory infringement is ongoing.

     46.         Defendant has knowledge of the ’684 patent at least as of the date when it was

 notified of the filing of this action.

     47.         Furthermore, on information and belief, Defendant has a policy or practice of not

 reviewing the patents of others (including instructing its employees to not review the patents of

 others), and thus has been willfully blind of Plaintiff’s patent rights.

     48.         Defendant’s actions are at least objectively reckless as to the risk of infringing a

 valid patent and this objective risk was either known or should have been known by Defendant.




                                                       10
Case 2:20-cv-00127-JRG-RSP Document 1 Filed 04/27/20 Page 11 of 17 PageID #: 11




     49.          Defendant’s direct and indirect infringement of the ’684 patent is, has been, and

 continues to be willful, intentional, deliberate, and/or in conscious disregard of Plaintiff’s rights

 under the patent.

     50.          Plaintiff has been damaged as a result of the infringing conduct by Defendant

 alleged above. Thus, Defendant is liable to Estech in an amount that compensates it for such

 infringements, which by law cannot be less than a reasonable royalty, together with interest and

 costs as fixed by this Court under 35 U.S.C. § 284.

     51.          Estech has suffered irreparable harm, through its loss of market share and goodwill,

 for which there is no adequate remedy at law. Estech has and will continue to suffer this harm by

 virtue of Defendant’s infringement of the ’684 patent. Defendant’s actions have interfered with

 and will interfere with Estech’s ability to license technology. The balance of hardships favors

 Estech’s ability to commercialize its own ideas and technology. The public interest in allowing

 Estech to enforce its right to exclude outweighs other public interests, which supports injunctive

 relief in this case.


                                             COUNT III

                  DIRECT INFRINGEMENT OF U.S. PATENT NO. 7,123,699

     52.          Estech owns all substantial rights, interest, and title in and to the ’699 patent,

 including the sole and exclusive right to prosecute this action and enforce the ’699 patent against

 infringers, and to collect damages for all relevant times. The United States Patent and Trademark

 Office duly issued the ’699 patent on October 17, 2006. A copy of the ’699 patent is attached as

 Exhibit C.

     53.          The ’699 patent describes a telecommunications system for storing a voice mail

 message in a voice mail box in a voice mail system within a first local area network (LAN). A


                                                       11
Case 2:20-cv-00127-JRG-RSP Document 1 Filed 04/27/20 Page 12 of 17 PageID #: 12




 user can access and listen to the voice mail using a telecommunications within a second LAN by

 connecting to the first LAN via a wide-area network (WAN), such as the Internet.

     54.          The claims of the ’699 patent are not directed to an abstract idea. For example,

 claim 1 of the ’699 patent recites a specific arrangement of devices in a networking environment.

 Together those devices enable a user within a second LAN to access and listen to voice mail

 messages stored within a first LAN. Taken as a whole, the claimed inventions of the ’699 patent

 are not limited to well-understood, routine, or conventional activity.         Rather, the claimed

 inventions include inventive components that improve upon the functioning and operation of

 information processing systems.

     55.          The written description of the ’699 patent describes in technical detail each of the

 limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

 the non-conventional and non-generic combination of claim limitations is patently distinct from

 and improved upon what may have been considered conventional or generic in the art at the time

 of the invention.

     56.          Defendant made, had made, used, imported, provided, supplied, distributed, sold,

 or offered for sale products and/or systems, including VoIP telephone systems and networking

 equipment utilized by Defendant (“Accused Instrumentalities”).

     57.          The Accused Instrumentalities include local area networks used in conjunction with

 VoIP devices, such as telephones, networking equipment, and servers that provide VoIP

 functionality.

     58.          By doing so, Defendant has directly infringed (literally and/or under the doctrine

 of equivalents) at least Claim 1 of the ’699 patent. Defendant’s infringement in this regard is

 ongoing.



                                                      12
Case 2:20-cv-00127-JRG-RSP Document 1 Filed 04/27/20 Page 13 of 17 PageID #: 13




     59.        Defendant has infringed the ’699 patent by making, having made, using, importing,

 providing, supplying, distributing, selling, or offering the Accused Instrumentalities for sale.

     60.        Plaintiff has been damaged as a result of the infringing conduct by Defendant

 alleged above. Thus, Defendant is liable to Plaintiff in an amount that adequately compensates it

 for such infringements, which by law cannot be less than a reasonable royalty, together with

 interest and costs as fixed by this Court under 35 U.S.C. § 284.

     61.        Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

 required to collect pre-filing damages for the full period allowed by law for infringement of the

 ’699 patent.

     62.        Defendant has also indirectly infringed the ’699 patent by inducing others to

 directly infringe the ’699 patent.    Defendant has induced end-users, including Defendant’s

 personnel and contractors, to directly infringe (literally and/or under the doctrine of equivalents)

 the ’699 patent by making and using the Accused Instrumentalities. Defendant took active steps,

 directly and/or through contractual relationships with others, with the specific intent to cause them

 to use the Accused Instrumentalities in a manner that infringes one or more claims of the ’699

 patent, including, for example, Claim 1 of the ’699 patent. Such steps by Defendant included,

 among other things, advising or directing personnel, contractors or end-users to make or use the

 Accused Instrumentalities in an infringing manner; advertising and promoting the use of the

 Accused Instrumentalities in an infringing manner; and/or distributing instructions that guide users

 to use the Accused Instrumentalities in an infringing manner. Defendant is performing these steps,

 which constitute induced infringement with the knowledge of the ’699 patent and with the

 knowledge that the induced acts constitute infringement. Defendant is aware that the normal and




                                                      13
Case 2:20-cv-00127-JRG-RSP Document 1 Filed 04/27/20 Page 14 of 17 PageID #: 14




 customary use of the Accused Instrumentalities by others would infringe the ’699 patent.

 Defendant’s inducement is ongoing.

     63.         Defendant has also indirectly infringed by contributing to the infringement of the

 ’699 patent. Defendant has contributed to the direct infringement of the ’699 patent by its

 personnel, contractors, and suppliers. The Accused Instrumentalities have special features that are

 specially designed to be used in an infringing way and that have no substantial uses other than

 ones that infringe one or more claims of the ’699 patent, including, for example, Claim 1 of the

 ’699 patent. The special features include, for example, the devices and networking components

 recited in Claim 1, including the interrelation between those devices and networking components,

 that allow a user to access and listen to the voice mail using a telecommunications within a second

 LAN by connecting to the first LAN via a wide-area network (WAN), such as the Internet. The

 special features constitute a material part of the invention of one or more of the claims of the ’699

 patent and are not staple articles of commerce suitable for substantial non-infringing use.

 Defendant’s contributory infringement is ongoing.

     64.         Defendant has knowledge of the ’699 patent at least as of the date when it was

 notified of the filing of this action.

     65.         Furthermore, on information and belief, Defendant has a policy or practice of not

 reviewing the patents of others (including instructing its employees to not review the patents of

 others), and thus has been willfully blind of Plaintiff’s patent rights.

     66.         Defendant’s actions are at least objectively reckless as to the risk of infringing a

 valid patent and this objective risk was either known or should have been known by Defendant.




                                                       14
Case 2:20-cv-00127-JRG-RSP Document 1 Filed 04/27/20 Page 15 of 17 PageID #: 15




     67.          Defendant’s direct and indirect infringement of the ’699 patent is, has been, and

 continues to be willful, intentional, deliberate, and/or in conscious disregard of Plaintiff’s rights

 under the patent.

     68.          Plaintiff has been damaged as a result of the infringing conduct by Defendant

 alleged above. Thus, Defendant is liable to Estech in an amount that compensates it for such

 infringements, which by law cannot be less than a reasonable royalty, together with interest and

 costs as fixed by this Court under 35 U.S.C. § 284.

     69.          Estech has suffered irreparable harm, through its loss of market share and goodwill,

 for which there is no adequate remedy at law. Estech has and will continue to suffer this harm by

 virtue of Defendant’s infringement of the ’699 patent. Defendant’s actions have interfered with

 and will interfere with Estech’s ability to license technology. The balance of hardships favors

 Estech’s ability to commercialize its own ideas and technology. The public interest in allowing

 Estech to enforce its right to exclude outweighs other public interests, which supports injunctive

 relief in this case.


                                           JURY DEMAND

         Plaintiff hereby requests a trial by jury on all issues so triable by right.

                                       PRAYER FOR RELIEF

         Estech Systems, Inc. requests that the Court find in its favor and against Defendant, and

 that the Court grant Estech the following relief:


         a.       Judgment that one or more claims of the Asserted Patents have been infringed,

 either literally and/or under the doctrine of equivalents, by Defendant and/or all others acting in

 concert therewith;



                                                        15
Case 2:20-cv-00127-JRG-RSP Document 1 Filed 04/27/20 Page 16 of 17 PageID #: 16




           b.     A permanent injunction enjoining Defendant and its officers, directors, agents,

 servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in

 concert therewith from infringement of the ’298, ’684, and ’699 patents; or, in the alternative, an

 award of a reasonable ongoing royalty for future infringement of the Asserted Patents by such

 entities;

           c.     Judgment that Defendant accounts for and pays to Estech all damages to and costs

 incurred by Estech because of Defendant’s infringing activities and other conduct complained of

 herein;

           d.     Judgment that Defendant’s infringements be found willful, and that the Court award

 treble damages for the period of such willful infringement pursuant to 35 U.S.C. § 284;

           e.     Pre-judgment and post-judgment interest on the damages caused by Defendant’s

 infringing activities and other conduct complained of herein;

           f.     That this Court declare this an exceptional case and award Estech its reasonable

 attorneys’ fees and costs in accordance with 35 U.S.C. § 285; and

           g.     All other and further relief as the Court may deem just and proper under the

 circumstances.


           Dated: April 27, 2020               Respectfully submitted,


                                               By: /s/ Fred I. Williams
                                               Fred I. Williams
                                               Texas State Bar No. 00794855
                                               Michael Simons
                                               Texas State Bar No. 24008042
                                               Todd E. Landis
                                               Texas State Bar No. 24030226
                                               Jonathan L. Hardt
                                               Texas State Bar No. 24039906
                                               WILLIAMS SIMONS & LANDIS PLLC
                                               327 Congress Ave., Suite 490

                                                      16
Case 2:20-cv-00127-JRG-RSP Document 1 Filed 04/27/20 Page 17 of 17 PageID #: 17




                                    Austin, TX 78701
                                    512.543.1354
                                    fwilliams@wsltrial.com
                                    msimons@wsltrial.com
                                    tlandis@wsltrial.com
                                    jhardt@wsltrial.com

                                    ATTORNEYS FOR PLAINTIFF




                                         17
